Exhibit 10.4.1

BENEFITFOCUS, INC.

SECOND AMENDED AND RESTATED 2012 STOCK PLAN

Approved by the Board: April 15, 2019

Approved by the Stockholders: May 31, 2019

1.    Purpose. This Second Amended and Restated 2012 Stock Plan (the “Plan”) is
intended to provide incentives:

(a)    to employees of Benefitfocus, Inc., a Delaware corporation (the
“Company”), or its parent (if any) or any of its present or future subsidiaries
(collectively, “Related Corporations”), by providing them with opportunities to
purchase Common Stock (as defined below) of the Company pursuant to options
granted hereunder that qualify as “incentive stock options” (“ISOs”) under
Section 422 of the Internal Revenue Code of 1986, as amended, or any successor
statute (the “Code”);

(b)    to directors, employees and consultants of the Company and Related
Corporations by providing them with opportunities to purchase Common Stock of
the Company pursuant to options granted hereunder that do not qualify as ISOs
(Nonstatutory Stock Options, or “NSOs”);

(c)    to employees and consultants of the Company and Related Corporations by
providing them with bonus awards of Common Stock of the Company (“Stock
Bonuses”); and

(d)    to employees and consultants of the Company and Related Corporations by
providing them with opportunities to make direct purchases of Common Stock of
the Company (“Purchase Rights”); and

(e)    to employees and consultants of the Company and Related Corporations by
providing them with the right to receive, without payment to the Company, a
number of shares of Common Stock, cash, or any combination thereof determined
pursuant to a formula specified herein (“SARs”).

Both ISOs and NSOs are referred to hereafter individually as “Options,” and
Options, Stock Bonuses, Purchase Rights and SARs are referred to hereafter
collectively as “Stock Rights.” As used herein, the terms “parent” and
“subsidiary” mean “parent corporation” and “subsidiary corporation,”
respectively, as those terms are defined in Section 424 of the Code.

2.    Administration of the Plan.

(a)    The Plan shall be administered by (i) the Board of Directors of the
Company (the “Board”) or (ii) a committee consisting of directors or other
persons appointed by the Board (the “Committee”). The appointment of the members
of, and the delegation of powers to, the Committee by the Board shall be
consistent with applicable laws and regulations (including, without limitation,
the Code, Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or any successor rule thereto (“Rule 16b-3”), and
any applicable state law (collectively, the “Applicable Laws”). Once appointed,
such Committee shall continue to serve in its designated capacity until
otherwise directed by the Board. From time to time, the Board may increase the
size of the Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies, however caused, and remove all members of the Committee and
thereafter directly administer the Plan, all to the extent permitted by the
Applicable Laws.



--------------------------------------------------------------------------------

(b)    Subject to ratification of the grant or authorization of each Stock Right
by the Board (if so required by an Applicable Law), and subject to the terms of
the Plan, the Committee, if so appointed, shall have the authority, in its
discretion, to:

(i)    determine the employees of the Company and Related Corporations (from
among the class of employees eligible under Section 3 to receive ISOs) to whom
ISOs may be granted, and to determine (from among the classes of individuals and
entities eligible under Section 3 to receive NSOs, Stock Bonuses, Purchase
Rights and SARs) to whom NSOs, Stock Bonuses, Purchase Rights and SARs may be
granted;

(ii)    determine the time or times at which Options, Stock Bonuses, Purchase
Rights or SARs may be granted (which may be based on performance criteria);

(iii)    determine the number of shares of Common Stock subject to any Stock
Right granted by the Committee;

(iv)    determine the option price of shares subject to each Option, which price
shall not be less than the minimum price specified in Section 6 hereof, as
appropriate, the purchase price of shares subject to each Purchase Right and the
exercise price of each SAR, and to determine the form of consideration to be
paid to the Company for exercise of such Option or purchase of shares with
respect to a Purchase Right;

(v)    determine whether each Option granted shall be an ISO or NSO;

(vi)    determine (subject to Sections 7 and 8 below) the time or times when
each Option shall become exercisable, the duration of the Option exercise
period, and the vesting schedule of Stock Rights other than Options, provided,
however, that in any event the minimum vesting period for all Stock Rights
granted under the Plan after the Effective Date will be at least twelve
(12) months from the applicable date of grant such that no portion of any such
Stock Right will vest or become exercisable prior to the first anniversary of
the date of grant of such Stock Right;

(vii)    determine whether restrictions such as repurchase options are to be
imposed on shares subject to Options, Stock Bonuses and Purchase Rights and the
nature of such restrictions, if any;

 

2



--------------------------------------------------------------------------------

(viii)    approve forms of agreement for use under the Plan;

(ix)    determine the Fair Market Value (as defined in Section 6(d) below) of a
Stock Right or the Common Stock underlying a Stock Right;

(x)    accelerate vesting on any Stock Right or to waive any forfeiture
restrictions applicable thereto (notwithstanding the minimum vesting requirement
set forth in Section 2(b)(vi) above), or to waive any other limitation or
restriction with respect to a Stock Right;

(xi)    modify or amend each Stock Right (subject to Section 8(d) of the Plan)
including the discretionary authority to extend the post-termination
exercisability period of Stock Rights longer than is otherwise provided for by
terms of the Plan or the Stock Right;

(xii)    construe and interpret the Plan and Stock Rights granted hereunder and
prescribe and rescind rules and regulations relating to the Plan; and

(xiii)    make all other determinations necessary or advisable for the
administration of the Plan.

If the Committee determines to issue a NSO, it shall take whatever actions it
deems necessary, under Section 422 of the Code and the regulations promulgated
thereunder, to ensure that such Option is not treated as an ISO. The
interpretation and construction by the Committee of any provisions of the Plan
or of any Stock Right granted under it shall be final unless otherwise
determined by the Board. The Committee may from time to time adopt such rules
and regulations for carrying out the Plan as it may deem best. No member of the
Board or the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Stock Right granted under it.

(c)    The Committee may select one of its members as its chairman, and shall
hold meetings at such times and places as it may determine. The Committee shall
keep minutes of its meetings and shall make such rules and regulations for the
conduct of its business as it may deem necessary. The Committee shall have the
power to act by written consent in lieu of a meeting and to meet telephonically.
Acts by a majority of the Committee, approved in person at a meeting or in
writing, shall be the valid acts of the Committee. All references in this Plan
to the Committee shall mean the Board if no Committee has been appointed.

(d)    Those provisions of the Plan that make express reference to Rule 16b-3
shall apply to the Company only at such time as the Company’s Common Stock is
registered under the Exchange Act, and then only to such persons as are required
to file reports under Section 16(a) of the Exchange Act (a “Reporting Person”).

(e)    With respect to Stock Rights granted pursuant to written binding
contracts in effect on November 2, 2017 and intended to qualify as
“performance-based” compensation within the meaning of Section 162(m) of the
Code (as in effect prior to the enactment of the Tax Cuts and Jobs Act), the
Plan shall be administered by a committee consisting of two or more “outside
directors” as determined under Section 162(m) of the Code (as in effect prior to
the enactment of the Tax Cuts and Jobs Act).

 

3



--------------------------------------------------------------------------------

3.    Eligible Employees and Others.

(a)    Eligibility. ISOs may be granted to any employee of the Company or any
Related Corporation. Those officers of the Company who are not employees may not
be granted ISOs under the Plan. NSOs, Stock Bonuses, Purchase Rights and SARs
may be granted to any director, employee or consultant of the Company or any
Related Corporation. Granting of any Stock Right to any individual or entity
shall neither entitle that individual or entity to, nor disqualify him or her
from, participation in any other grant of Stock Rights.

(b)    Special Rule for Grant of Stock Rights to Reporting Persons. The
selection of a director or an officer who is a Reporting Person (as the terms
“director” and “officer” are defined for purposes of Rule 16b-3) as a recipient
of a Stock Right, the timing of the Stock Right grant, the exercise price, if
any, of the Stock Right and the number of shares subject to the Stock Right
shall be determined either (i) by the Board or (ii) by a committee of the Board
that is composed solely of two or more Non-Employee Directors having full
authority to act in the matter. For the purposes of the Plan, a director shall
be deemed to be a “Non-Employee Director” only if such person is defined as such
under Rule 16b-3(b)(3), as interpreted from time to time.

(c)    Annual Limitation for Employees. To the extent the Company is subject to
Section 162(m) of the Code, no employee shall be eligible to be granted Stock
Rights covering more than 1,000,000 shares of Common Stock during any calendar
year. The foregoing limitation shall be adjusted proportionately in connection
with any change in the Company’s capitalization pursuant to Section 13 below.

4.    Stock. The stock subject to Stock Rights shall be authorized but unissued
shares of Common Stock of the Company, no par value per share, or such shares of
the Company’s capital stock into which such class of shares may be converted
pursuant to any reorganization, recapitalization, merger, consolidation or the
like (the “Common Stock”), or shares of Common Stock reacquired by the Company
in any manner. The aggregate number of shares that may be issued pursuant to the
Plan is 11,229,525 shares of Common Stock, less any shares issued or subject to
outstanding Options under the Company’s Amended and Restated 2000 Stock Option
Plan (the “2000 Plan”), subject to adjustment as provided herein. Any such
shares may be issued as ISOs, NSOs or Stock Bonuses, or to persons or entities
making purchases pursuant to Purchase Rights or exercises pursuant to SARs, so
long as the number of shares so issued does not exceed such aggregate number, as
adjusted. For avoidance of doubt, the maximum aggregate number of shares that
may be issued pursuant to ISOs under the Plan is 11,229,525 shares of Common
Stock, less any shares issued or subject to outstanding Options under the 2000
Plan, subject to adjustment as provided herein. To the extent that cash in lieu
of shares of Common Stock is delivered upon the exercise of an SAR pursuant to
Section 15, the Company shall be deemed, for purposes of applying the limitation
on the number of shares, to have issued the greater of the number of shares of
Common Stock which it was entitled to issue upon such exercise or on the
exercise of any related Option. If any Option or SAR granted under the Plan or
under the 2000 Plan shall expire or terminate for any reason without having been
exercised in full or shall cease for any reason to be exercisable in whole or in
part, or if the Company shall reacquire any shares issued pursuant to Stock
Rights, the unpurchased shares subject to such Options and SARs and any shares
so reacquired by the Company shall again be available for grants of Stock Rights
under the Plan. Shares of Common Stock which are withheld to pay the exercise
price of an Option and/or any related withholding obligations shall not be
available for issuance under the Plan.

 

4



--------------------------------------------------------------------------------

5.    Granting of Stock Rights. Stock Rights may be granted under the Plan at
any time after the Effective Date, as set forth in Section 16, and prior to 10
years thereafter. The date of grant of a Stock Right under the Plan will be the
date specified by the Board or Committee at the time it grants the Stock Right;
provided, however, that such date shall not be prior to the date on which the
Board or Committee acts. The Board or Committee shall have the right, with the
consent of the optionee, to convert an ISO granted under the Plan to an NSO
pursuant to Section 17.

6.    Minimum Price; ISO Limitations.

(a)    The price per share specified in the agreement relating to each NSO,
Stock Bonus, Purchase Right or SAR granted under the Plan shall be established
by the Board or Committee, taking into account any noncash consideration to be
received by the Company from the recipient of Stock Rights, provided, however,
that with respect to NSOs and SARs, the exercise price per share specified in
the agreement relating to each NSO and SAR granted under the Plan shall not be
less than the Fair Market Value per share of the Common Stock on the date of
such grant.

(b)    The price per share specified in the agreement relating to each ISO
granted under the Plan shall not be less than the Fair Market Value per share of
the Common Stock on the date of such grant. In the case of an ISO to be granted
to an employee owning stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or any Related Corporation,
the price per share specified in the agreement relating to such ISO shall not be
less than 110% of the Fair Market Value per share of such Common Stock on the
date of the grant.

(c)    To the extent that the aggregate Fair Market Value (determined at the
time an ISO is granted) of Common Stock for which ISOs granted to any employee
are exercisable for the first time by such employee during any calendar year
(under all stock option plans of the Company and any Related Corporation)
exceeds $100,000; or such higher value as permitted under Code Section 422 at
the time of determination, such Options will be treated as NSOs, provided that
this Section shall have no force or effect to the extent that its inclusion in
the Plan is not necessary for Options issued as ISOs to qualify as ISOs pursuant
to Section 422 of the Code. The rule of this Section 6(c) shall be applied by
taking Options in the order in which they were granted.

 

5



--------------------------------------------------------------------------------

(d)    “Fair Market Value” on any date means (i) if the Common Stock is readily
tradable on an established securities market (as defined in Section 1.897-1(m)
of the final regulations issued by the United States Department of the Treasury
pursuant to the Code (the “Treasury Regulations”), the closing sales price of
the Common Stock on the trading day immediately preceding such date on the
securities exchange having the greatest volume of trading in the Common Stock
during the thirty-day period preceding the day the value is to be determined or,
if such exchange was not open for trading on such date, the next preceding date
on which it was open; (ii) if the Common Stock is not traded on an established
securities market (as defined in Section 1.897-1(m) of the Treasury
Regulations), the fair market value as determined in good faith by the Board of
the Committee by application of a reasonable valuation method consistently
applied and taking into consideration all available information material to the
value of the company; factors to be considered may include, as applicable, the
value of tangible and intangible assets of the Company, the present value of
future cash-flows of the Company, the market value of stock or equity interests
in similar corporations which can be readily determined through objective means
(such as through trading prices on an established securities market or an amount
paid in an arm’s length private transaction), and other relevant factors such as
control premiums or discounts for lack of marketability. This paragraph is
intended to comply with the definition of “fair market value” contained in
Section 1.409A-1(b)(5)(iv) of the Treasury Regulations, and will be interpreted
consistently therewith.

7.    Option Duration. Subject to earlier termination as provided in Sections 9
and 10, each Option shall expire on the date specified by the Board or
Committee, but not more than:

(a)    10 years from the date of grant in the case of NSOs;

(b)    10 years from the date of grant in the case of ISOs generally; and

(c)    five years from the date of grant in the case of ISOs granted to an
employee owning stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or any Related Corporation.

Subject to earlier termination as provided in Sections 9 and 10, the term of
each ISO shall be the term set forth in the original instrument granting such
ISO, except with respect to any part of such ISO that is converted into an NSO
pursuant to Section 17.

8.    Exercise of Options. Subject to the provisions of Section 9 through
Section 12 of the Plan, each Option granted under the Plan shall be exercisable
as follows:

(a)    Options shall become exercisable in such installments as the Board or
Committee may specify, subject to the limitations set forth in Section 2(b)(vi)
above;

(b)    once an installment becomes exercisable it shall remain exercisable until
expiration or termination of the Option, unless otherwise specified by the Board
or Committee;

(c)    each Option or installment may be exercised at any time or from time to
time, in whole or in part, for up to the total number of shares with respect to
which it is then exercisable; and

 

6



--------------------------------------------------------------------------------

(d)    the Board or Committee shall have the right to accelerate the date of
exercise of any installment of any Option, provided that the Board or Committee
shall not accelerate the exercise date of any installment of any ISO granted to
any employee (and not previously converted into an NSO pursuant to Section 17)
without the prior consent of such employee if such acceleration would violate
the annual vesting limitation contained in Section 422 of the Code, as described
in Section 6(c).

9.    Effect of Termination of Continuous Service. If a grantee’s Continuous
Service (as defined below) to the Company and all Related Corporations ends for
any reason other than by reason of death or disability as defined in Section 10,
then unless otherwise specified in the instrument granting such Stock Right, the
grantee shall have the continued right to exercise any Stock Right held by him
or her, to the extent of the number of shares with respect to which he or she
could have exercised it on the date of termination until the Stock Right’s
specified expiration date; provided, however, in the event the grantee exercises
any ISO after the date that is three months following the date of termination of
such grantee’s employment, such ISO will automatically be converted into an NSO
subject to the terms of the Plan. The Committee may provide in an award
agreement that a grantee’s right to exercise a Stock Right will end immediately
upon the date of termination of Continuous Service if such termination is For
Cause (as defined below).

(a) As used herein, the term “Continuous Service” means the provision of
services to the Company or a Related Corporation in any capacity of employee,
director or consultant that is not interrupted or terminated. A grantee’s
Continuous Service will be deemed to have terminated either upon an actual
termination of Continuous Service or upon the entity for which the grantee
provides services ceasing to be a Related Corporation. Continuous Service shall
not be considered interrupted in the case of (i) any approved leave of absence
(as described below), (ii) transfers among the Company, any Related Corporation,
or any successor in any capacity of employee, director or consultant, or
(iii) any change in status as long as the individual remains in the service of
the Company or a Related Corporation in any capacity of employee, director or
consultant (provided, however that a change in status from an employee to
consultant may cause an ISO to become an NSO under the Code). ISOs granted under
the Plan shall not be affected by any change of employment within or among the
Company and Related Corporations, so long as the optionee continues to be an
employee of the Company or any Related Corporation.

(b) Continuous Service shall be considered as continuing uninterrupted during
any bona fide leave of absence (such as those attributable to illness, military
obligations or other authorized personal leave) where there is a reasonable
expectation that the grantee will return to provide services for the Company or
a Related Corporation, and provided that the period of such leave does not
exceed 90 days or, if longer, any period during which such grantee’s right to
reemployment with the Company is guaranteed by statute or by contract.

NOTHING IN THE PLAN SHALL BE DEEMED TO GIVE ANY GRANTEE OF ANY STOCK RIGHT THE
RIGHT TO BE RETAINED IN EMPLOYMENT OR OTHER SERVICE BY THE COMPANY OR ANY
RELATED CORPORATION FOR ANY PERIOD OF TIME OR TO AFFECT THE AT-WILL NATURE OF
ANY EMPLOYEE’S EMPLOYMENT.

 

7



--------------------------------------------------------------------------------

10.    Death; Disability.

(a)    If a grantee’s Continuous Service ends by reason of death, or if a
grantee dies within three months of the date his or her Continuous Service ends,
any Stock Right held by him or her may be exercised to the extent of the number
of shares with respect to which he or she could have exercised said Stock Right
on the date of death, by his or her estate, personal representative or
beneficiary who has acquired the Stock Right by will or by the laws of descent
and distribution (the “Successor Grantee”), unless otherwise specified in the
instrument granting such Stock Right, prior to the earlier of (i) one year after
the date of termination or (ii) the Stock Right’s specified expiration date;
provided, however, that a Successor Grantee shall be entitled to ISO treatment
under Section 421 of the Code only if the deceased optionee would have been
entitled to like treatment had he or she exercised such Option on the date of
his or her death; and provided further in the event the Successor Grantee
exercises an ISO after the date that is one year following the date of
termination by reason of death, such ISO will automatically be converted into a
NSO subject to the terms of the Plan.

(b)    If a grantee ceases to be employed by the Company and all Related
Corporations by reason of disability, he or she shall continue to have the right
to exercise any Stock Right held by him or her on the date of termination until,
unless otherwise specified in the instrument granting such Stock Right, the
earlier of (i) one year after the date of termination or (ii) the Stock Right’s
specified expiration date; provided, however, in the event the grantee exercises
an ISO after the date that is one year following the date of termination by
reason of disability, such ISO will automatically be converted into a NSO
subject to the terms of the Plan. For the purposes of the Plan, the term
“disability” shall mean “permanent and total disability” as defined in
Section 22(e)(3) of the Code.

(c)    The provisions of subsections (a) and (b) of this Section 10 regarding
the exercise period of a Stock Right may be waived, extended or further limited,
in the discretion of the Board or Committee, in an instrument granting a Stock
Right that is not an ISO.

11.    Transferability and Assignability of Stock Rights.

(a)    Unless approved by the Committee, no ISO granted under this Plan shall be
assignable or otherwise transferable by the optionee except by will or by the
laws of descent and distribution. An ISO may be exercised during the lifetime of
the optionee only by the optionee.

(b)    Unless approved by the Committee, no NSO, Purchase Right or SAR may be
transferable by the grantee except (i) to the grantee’s family members or
(ii) by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined in the Code or Title I of the
Employee Retirement Income Security Act, or the rules thereunder. For purposes
of the Plan, a grantee’s “family members” shall be deemed to consist of his or
her spouse, parents, children, grandparents, grandchildren and any trusts
created for the benefit of such individuals. A family member to whom any such
Stock Right has been transferred pursuant to this Section 11(b) shall be
hereinafter referred to as a “Permitted Transferee”. A Stock Right shall be
transferred to a Permitted Transferee in accordance with the foregoing
provisions, and subject to all the provisions of the Stock Right Agreement and
this Plan, by the execution by the grantee and the transferee of an assignment
in writing in such form approved by the Board or the Committee. The Company
shall not be required to recognize the rights of a Permitted Transferee until
such time as it receives a copy of the assignment from the grantee.

 

8



--------------------------------------------------------------------------------

12.    Terms and Conditions of Stock Rights. Stock Rights shall be evidenced by
instruments (which need not be identical) in such forms as the Board or
Committee may from time to time approve. Such instruments shall conform to the
terms and conditions set forth in Sections 6 through 11 and Section 15 hereof
and may contain such other provisions as the Board or Committee deems advisable
that are not inconsistent with the Plan, including restrictions (or other
conditions deemed by the Board or Committee to be in the best interests of the
Company) applicable to the exercise of Options or to shares of Common Stock
issuable upon exercise of Options. In granting any NSO, the Board or Committee
may specify that such NSO shall be subject to the restrictions set forth herein
with respect to ISOs, or to such other termination and cancellation provisions
as the Board or Committee may determine. The Board or Committee may from time to
time confer authority and responsibility on one or more of its own members
and/or one or more officers of the Company to execute and deliver such
instruments. The proper officers of the Company are authorized and directed to
take any and all action necessary or advisable from time to time to carry out
the terms of such instruments.

13.    Adjustments. Upon the occurrence of any of the following events, the
rights of a recipient of a Stock Right granted hereunder shall be adjusted as
hereinafter provided, unless otherwise provided in the written agreement between
the recipient and the Company relating to such Stock Right.

(a)    If the shares of Common Stock shall be subdivided or combined into a
greater or smaller number of shares or if the Company shall issue shares of
Common Stock as a stock dividend on its outstanding Common Stock, then: (i) the
number of shares of Common Stock available for issuance under Section 4 of this
Plan will be appropriately adjusted, (ii) the number of shares of Common Stock
deliverable upon the exercise of outstanding Stock Rights shall be appropriately
increased or decreased proportionately, and (iii) appropriate adjustments shall
be made in the purchase price (if any) per share to reflect such subdivision,
combination or stock dividend.

(b)    If the Company is to be consolidated with or acquired by another entity
in a merger, sale of all or substantially all of the Company’s assets or
otherwise (an “Acquisition”), unless otherwise provided by the Board or
Committee, in its sole discretion, the Board or Committee or the board of
directors of any entity assuming the obligations of the Company hereunder (the
“Successor Board”) shall, as to outstanding Stock Rights, make appropriate
provision for the continuation of such Stock Rights by either assumption of such
Stock Rights or by substitution of such Stock Rights with an equivalent award.
For Stock Rights that are so assumed or substituted, in the event of a
termination of grantee’s Continuous Service by the Company or its successor
other than For Cause (as defined below) or by grantee for Good Reason (as
defined below) within 60 days prior to and 180 days after an Acquisition, all
Stock Rights held by such grantee shall become vested and immediately and fully
exercisable and all forfeiture restrictions shall be waived. If the Board, the
Committee, or the Successor Board does not make appropriate provisions for the
continuation of such Stock Rights by either assumption or substitution, unless
otherwise provided by the Board or Committee in its sole discretion, Stock
Rights shall become vested and fully and immediately exercisable and all
forfeiture restrictions shall be waived and all Stock Rights not exercised at
the time of the closing of such Acquisition shall terminate notwithstanding
anything to the contrary in Section 9 hereof.

 

9



--------------------------------------------------------------------------------

For purposes of this Plan, “For Cause” shall mean the termination of a grantee’s
status as an employee, a director or consultant (as applicable) for any of the
following reasons, as determined by the Committee in its sole discretion;
provided, that, with respect to an employee that is party to an agreement with
the Company where a termination for cause is defined in such agreement, the
definition in such agreement shall govern the determination under this
Section 13: (i) a grantee who is a consultant and who commits a material breach
of any consulting, noncompetition, confidentiality or similar agreement with the
Company or a subsidiary, as determined under such agreement; (ii) a grantee who
is an employee or a consultant and who is convicted (including a trial, plea of
guilty or plea of nolo contendere) for committing an act of fraud, embezzlement,
theft, or other act constituting a felony; (iii) a grantee who is an employee or
a consultant and who willfully engages in gross misconduct or willfully violates
a Company or a subsidiary policy in any material respect; (iv) a grantee who is
an employee and who fails to follow the reasonable instructions of the Board or
such grantee’s direct supervisor, which failure, if curable, is not cured within
ten (10) days after notice to such grantee or, if cured, recurs within one
hundred eighty (180) days; or (v) a grantee who is an employee and who commits a
material breach of any noncompetition, confidentiality or similar agreement with
the Company or a subsidiary, as determined under such agreement.

For purposes of this Plan, a termination for “Good Reason” shall mean the
resignation of an employee within 30 days after the following actions:
(i) without the express written consent of employee, the Company assigns duties
which are materially inconsistent with employee’s position, duties and status;
(ii) any action by the Company which results in a material diminution in the
position, duties or status of employee or any transfer or proposed transfer of
employee for any extended period to a location more than 35 miles away from such
employees’ principal place of employment, except for a transfer or proposed
transfer for strategic reallocations of the personnel reporting to employee; or
(iii) the Company reduces the base annual salary of employee, as the same may
hereafter be increased from time to time.

(c)    In the event of a transaction, including without limitation, a
recapitalization or reorganization of the Company (other than a transaction
described in subsection (b) above) pursuant to which securities of the Company
or of another corporation are issued with respect to the outstanding shares of
Common Stock, an optionee or grantee upon exercising an a Stock Right shall be
entitled to receive for the purchase price paid upon such exercise the
securities he or she would have received if he or she had exercised the Stock
Right immediately prior to such recapitalization or reorganization.

(d)    In the event of the proposed dissolution or liquidation of the Company,
each Stock Right will terminate immediately prior to the consummation of such
proposed action or at such other time and subject to such other conditions as
shall be determined by the Board or Committee.

 

10



--------------------------------------------------------------------------------

(e)    Except as expressly provided herein, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to Stock Right. No adjustments
shall be made for dividends paid in cash or in property other than Common Stock
of the Company.

(f)    No fractional shares shall be issued under the Plan and any optionee who
would otherwise be entitled to receive a fraction of a share upon exercise of a
Stock Right shall receive from the Company cash in lieu of such fractional
shares in an amount equal to the Fair Market Value of such fractional shares, as
determined in the sole discretion of the Board or Committee.

(g)    Upon the happening of any of the foregoing events described in
subsections (a), (b) or (c) above, the class and aggregate number of shares set
forth in Section 4 hereof that are subject to Stock Rights that previously have
been or subsequently may be granted under the Plan shall also be appropriately
adjusted to reflect the events described. The Board or Committee or the
Successor Board shall determine the specific adjustments to be made under this
Section 13 and, subject to Section 2, its determination shall be conclusive.

14.    Means of Exercising Stock Rights; Settlement of Stock Rights in Shares of
Company Stock.

(a)    Except as otherwise provided in this Plan or the instrument evidencing
the Stock Right, a Stock Right (or any part or installment thereof) shall be
exercised by giving written notice to the Company at its principal office
address to the attention of its President. Such notice shall identify the Stock
Right being exercised and specify the number of shares as to which such Stock
Right is being exercised, accompanied by full payment of the exercise price
therefor, if any, payable as follows (a) in United States dollars in cash or by
check, (b) at the discretion of the Board or Committee, by delivery of the
grantee’s personal recourse note bearing interest payable not less than annually
at a market rate that is no less than 100% of the lowest applicable Federal
rate, as defined in Section 1274(d) of the Code, (c) at the discretion of the
Board or Committee, through the surrender of shares of Common Stock then
issuable upon exercise of the Stock Right having a Fair Market Value on the date
of exercise equal to the aggregate exercise price of the Stock Right and/or any
related withholding tax obligations, (d) at the discretion of the Board or the
Committee, through the delivery of already-owned shares of Common Stock having a
Fair Market Value on the date of exercise equal to the aggregate exercise price
of the Stock Right and/or any related withholding tax obligations, (e) at the
discretion of the Board or Committee, delivery of a notice that the grantee has
placed a market sell order with a broker with respect to shares of Common Stock
then issuable upon exercise of the Stock Right and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Stock Right exercise price, provided that payment
of such proceeds is then made to the Company upon settlement of the sale, or
(f) at the discretion of the Board or Committee, by any combination of (a), (b),
(c), (d) or (e), or such other consideration and method of payment for the
issuance of shares to the extent permitted by applicable law or the Plan. If the
Board or Committee exercises its discretion to permit payment of the exercise
price of an ISO by means of the methods set forth in clauses (b), (c), (d), (e)
or (f) of the preceding sentence, the term of exercise shall be evidenced by the
terms set forth in the written agreement evidencing the grant of the Stock
Right. The shares of Common Stock delivered by a grantee pursuant to clause
(d) above must have been held by grantee for a period of not less than one year
prior to the exercise of the Stock Right, unless otherwise determined by the
Board or the Committee.

 

11



--------------------------------------------------------------------------------

(b)    The holder of a Stock Right shall not have the rights of a stockholder
with respect to the shares covered by the Stock Right until the Stock Right is
exercised or settled (as applicable) and the shares with respect to such Stock
Right are delivered (as evidenced by the issuance of a stock certificate for
such shares, or in the Company’s sole discretion, in lieu of the issuance of a
certificate, the making of appropriate entry on the books of the Company or of a
duly authorized transfer agent of the Company). No dividend or dividend
equivalent will be paid on any unvested Stock Right, but the Board or Committee
may provide in the instrument granting a Stock Right that dividends with respect
to unvested portions of Stock Rights may be accrued and paid to the grantee if
and when the shares with respect to such Stock Right are delivered. Except as
permitted in the preceding sentence and as expressly provided above in
Section 13 with respect to changes in capitalization and stock dividends, no
adjustment shall be made for dividends or similar rights for which the record
date is before the date the shares with respect to such Stock Right are
delivered.

(c)    The Company shall not be required to issue or deliver any certificate for
shares of Common Stock issued upon the exercise of any Stock Right granted
hereunder or any portion thereof, prior to fulfillment of all of the following
conditions:

(i)    the admission of such shares to listing on all stock exchanges on which
the Common Stock is listed, if any;

(ii)    the completion of any registration or other qualification of such shares
which the Board or Committee shall deem necessary or advisable under any federal
or state law or under the rulings or regulations of the United States Securities
and Exchange Commission (the “SEC”) or any other governmental regulatory body,
or the determination by the Company, with the advice of legal counsel, that
exemptions are available from such registration and qualification;

(iii)    the obtaining of any approval or other clearance from any federal or
state governmental agency or body which the Board or Committee shall determine
to be necessary or advisable; and

(iv)    the lapse of such reasonable period of time following the exercise of
the Option as the Board or Committee from time to time may establish for reasons
of administrative convenience.

(d)    Stock certificates issued and delivered to grantees shall bear such
restrictive legends as the Company shall deem necessary or advisable pursuant to
applicable federal and state securities laws. The inability of the Company to
obtain approval from any regulatory body having authority deemed by the Company
to be necessary to the lawful issuance and sale of any Common Stock pursuant to
Stock Rights shall relieve the Company of any liability with respect to the
non-issuance or sale of the Common Stock as to which such approval shall not
have been obtained. The Company shall, however, use its commercially reasonable
efforts to obtain all such approvals.

 

12



--------------------------------------------------------------------------------

15.    Stock Appreciation Rights. An SAR may be granted (a) with respect to any
Option granted under this Plan, either concurrently with the grant of such
Option or at such later time as determined by the Committee (as to all or any
portion of the shares of Common Stock subject to the Option), or (b) alone,
without reference to any related Option. Each SAR granted by the Committee under
this Plan shall be subject to the following terms and conditions. Each SAR
granted to any participant shall relate to such number of shares of Common Stock
as shall be determined by the Committee, subject to adjustment as provided in
Section 13. In the case of an SAR granted with respect to an Option, the number
of shares of Common Stock to which the SAR pertains shall be reduced in the same
proportion that the holder of the Option exercises the related Option. The
exercise price of an SAR will be determined by the Committee, in its discretion,
at the date of grant but may not be less than 100% of the Fair Market Value of
the shares of Common Stock subject thereto on the date of grant. Subject to the
right of the Committee to deliver cash in lieu of shares of Common Stock (which,
as it pertains to officers and directors of the Company, shall comply with all
requirements of the Exchange Act), the number of shares of Common Stock which
shall be issuable upon the exercise of an SAR shall be determined by dividing:

(a)    the number of shares of Common Stock as to which the SAR is exercised
multiplied by the amount of the appreciation in such shares (for this purpose,
the “appreciation” shall be the amount by which the Fair Market Value of the
shares of Common Stock subject to the SAR on the exercise date exceeds (1) in
the case of an SAR related to an Option, the exercise price of the shares of
Common Stock under the Option or (2) in the case of an SAR granted alone,
without reference to a related Option, an amount which shall be determined by
the Committee at the time of grant, subject to adjustment under Section 13); by

(b)    the Fair Market Value of a share of Common Stock on the exercise date.

In lieu of issuing shares of Common Stock upon the exercise of a SAR, the
Committee may elect to pay the holder of the SAR cash equal to the Fair Market
Value on the exercise date of any or all of the shares which would otherwise be
issuable. No fractional shares of Common Stock shall be issued upon the exercise
of an SAR; instead, the holder of the SAR shall be entitled to receive a cash
adjustment equal to the same fraction of the Fair Market Value of a share of
Common Stock on the exercise date or to purchase the portion necessary to make a
whole share at its Fair Market Value on the date of exercise. The exercise of an
SAR related to an Option shall be permitted only to the extent that the Option
is exercisable under Section 8 on the date of surrender. Any ISO surrendered
pursuant to the provisions of this Section 15 shall be deemed to have been
converted into a NSO immediately prior to such surrender.

 

13



--------------------------------------------------------------------------------

16.    Term and Amendment of Plan. This Plan was initially adopted by the Board
on January 31, 2012 and was approved by the stockholders of the Company on
November 8, 2012. The Board adopted an amendment to the Plan on August 26, 2013,
which amendment was approved by the stockholders of the Company on September 13,
2013. The Board adopted Appendix A to this Plan on April 7, 2014, which Appendix
A was approved by the stockholders of the Company on June 7, 2014. The Board
adopted an amendment and restatement of the Plan on March 23, 2017, which
amendment and restatement was approved by the stockholders of the Company on
June 2, 2017. The Board approved the Second Amended and Restated Plan on
April 15, 2019 (the “Effective Date”). The Plan shall continue in effect for a
term of ten (10) years from the Effective Date unless sooner terminated, subject
to the approval of the Second Amended and Restated Plan by the stockholders of
the Company within twelve (12) months before or after the Effective Date. The
expiration of the Plan will not have the effect of terminating any Stock Rights
outstanding on such date, except as otherwise provided in the instrument
granting such Stock Right. The Board may at any time amend, suspend or terminate
the Plan in any respect at any time, subject to any approvals required under the
Applicable Laws or any applicable securities exchange listing requirements,
except that it may not, without the approval of the stockholders obtained within
twelve (12) months before or after the Board adopts a resolution authorizing any
of the following actions, do any of the following:

(a)    increase the total number of shares that may be issued under the Plan
(except by adjustment pursuant to Section 13);

(b)    modify the provisions of Section 3 regarding eligibility for grants of
ISOs;

(c)    modify the provisions of Section 6(b) regarding the exercise price at
which shares may be offered pursuant to ISOs (except by adjustment pursuant to
Section 13);

(d)    extend the expiration date of the Plan; or

(e)    except as provided in Section 13 (including, without limitation, by
reason of any stock dividend, stock split, recapitalization, reorganization,
merger, consolidation, or exchange of shares), amend a Stock Right granted under
the Plan to reduce its exercise price per share, cancel and regrant a Stock
Right with a lower exercise price per share than the original price per share of
the cancelled Stock Right, or cancel any Stock Right in exchange for cash or the
grant of replacement Stock Right with an exercise price that is less than the
exercise price of the original Stock Right, essentially having the effect of a
repricing.

Except as provided in Section 13(b) and this Section 16, in no event may action
of the Board or stockholders adversely alter or impair the rights of a grantee,
without his or her consent, under any Stock Right previously granted.

17.    Conversion of ISOs into NSOs; Termination of ISOs. The Board or
Committee, with the consent of any optionee, may in its discretion take such
actions as may be necessary to convert an optionee’s ISOs (or any installments
or portions of installments thereof) that have not been exercised on the date of
conversion into NSOs at any time prior to the expiration of such ISOs. These
actions may include, but not be limited to, accelerating the exercisability,
extending the exercise period or reducing the exercise price of the appropriate
installments of optionee’s Options. At the time of such conversion, the Board or
Committee (with the consent of the optionee) may impose these conditions on the
exercise of the resulting NSOs as the Board or Committee in its discretion may
determine, provided that the conditions shall not be inconsistent with the Plan.
Nothing in the Plan shall be deemed to give any optionee the right to have such
optionee’s ISOs converted into NSOs, and no conversion shall occur until and
unless the Board or Committee takes appropriate action. The Board or Committee,
with the consent of the optionee, may also terminate any portion of any ISO that
has not been exercised at the time of termination.

 

14



--------------------------------------------------------------------------------

18.    Governmental Regulation. The Company’s obligation to sell and deliver
shares of the Common Stock under the Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance
or sale of such shares.

19.    Withholding of Income Taxes.

(a) Upon the exercise of an NSO or SAR, the grant of a Stock Bonus or Purchase
Right for less than the Fair Market Value of the Common Stock, the making of a
Disqualifying Disposition (as defined in Section 20), or the vesting of
restricted Common Stock acquired on the exercise of a Stock Right hereunder, the
Company, in accordance with Section 3402(a) of the Code and any applicable state
statute or regulation, may require the optionee, Stock Bonus or SAR recipient or
purchaser to pay to the Company additional withholding taxes in respect of the
amount that is considered compensation includable in such person’s gross income.
With respect to (a) the exercise of an Option, (b) the grant of a Stock Bonus,
(c) the grant of a Purchase Right of Common Stock for less than its Fair Market
Value, (d) the vesting of restricted Common Stock acquired by exercising a Stock
Right, or (e) the exercise of an SAR, the Committee in its discretion may
condition such event on the payment by the optionee, Stock Bonus recipient or
purchaser of any such additional withholding taxes.

(b) At the sole and absolute discretion of the Committee, the holder of Stock
Rights may pay all or any part of the total estimated federal and state income
tax liability arising out of the exercise or receipt of such Stock Rights, the
making of a Disqualifying Disposition, or the vesting of restricted Common Stock
acquired on the exercise of a Stock Right hereunder (each of the foregoing, a
“Tax Event”) by tendering already-owned shares of Common Stock or (except in the
case of a Disqualifying Disposition) by directing the Company to withhold shares
of Common Stock otherwise to be transferred to the holder of such Stock Rights
as a result of the exercise or receipt thereof in an amount equal to the
estimated federal, state, and local income and payroll tax liability arising out
of such event, provided that no more shares may be withheld than are necessary
to satisfy the maximum federal, state, and local income and payroll tax
withholding obligation with respect to the exercise of Stock Rights (or such
lesser amount as may be necessary to avoid classification of the Stock Right as
a liability for financial accounting purposes). In such event, the holder of
Stock Rights must, however, notify the Committee of his or her desire to pay all
or any part of the total estimated federal, state, and local income and payroll
tax liability arising out of a Tax Event by tendering already-owned shares of
Common Stock or having shares of Common Stock withheld prior to the date that
the amount of federal, state, and local income and payroll tax to be withheld is
to be determined. For purposes of this Section 19(b), shares of Common Stock
shall be valued at their Fair Market Value on the date that the amount of the
tax withholdings is to be determined.

 

15



--------------------------------------------------------------------------------

20.    Notice to Company of Disqualifying Disposition. Each employee who
receives an ISO must agree to notify the Company in writing immediately after
the employee makes a Disqualifying Disposition (as defined below) of any Common
Stock acquired pursuant to the exercise of an ISO. A “Disqualifying Disposition”
is any disposition (including any sale) of such Common Stock before either
(a) two years after the date the employee was granted the ISO, or (b) one year
after the date the employee acquired Common Stock by exercising the ISO. If the
employee has died before such stock is sold, these holding period requirements
do not apply and no Disqualifying Disposition can occur thereafter.

21.    Electronic Delivery. The Board may, in its sole discretion, decide to
deliver any documents related to any Stock Rights granted under the Plan through
an online or electronic system established and maintained by the Company or
another third party designated by the Company or to request a recipient’s
consent to participate in the Plan by electronic means. Each recipient of
securities hereunder consents to receive such documents by electronic delivery
and agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company, and such consent shall remain in effect throughout such recipient’s
Continuous Service with the Company and thereafter until withdrawn in writing by
the recipient.

22.    Data Privacy. The Board may, in its sole discretion, decide to collect,
use and transfer, in electronic or other form, personal data as described in
this Plan or any Stock Right for the exclusive purpose of implementing,
administering and managing participation in the Plan. Each recipient of
securities hereunder acknowledges that the Company holds certain personal
information about the recipient, including, but not limited to, name, home
address and telephone number, date of birth, social security number or other
identification number, salary, nationality, job title, details of all Stock
Rights awarded, cancelled, exercised, vested or unvested, for the purpose of
implementing, administering and managing the Plan (the “Data”). Each recipient
of securities hereunder further acknowledges that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan and that these third parties may be located in jurisdictions that may
have different data privacy laws and protections, and recipient authorizes such
third parties to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Plan, including any requisite transfer of such Data as may be
required to a broker or other third party with whom the recipient or the Company
may elect to deposit any shares of Common Stock acquired upon any Stock Right.

23.    Governing Law; Construction. The validity and construction of the Plan
and the instruments evidencing Stock Rights shall be governed by the laws of the
State of South Carolina. In construing this Plan, the singular shall include the
plural and the masculine gender shall include the feminine and neuter, unless
the context otherwise requires.

 

16



--------------------------------------------------------------------------------

24.    Lock-up Agreement. Each recipient of securities hereunder agrees, in
connection with the first registration with the United States Securities and
Exchange Commission under the Securities Act of 1933, as amended, of the public
sale of the Company’s Common Stock, not to sell, make any short sale of, loan,
grant any option for the purchase of or otherwise dispose of any securities of
the Company (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed 180 days) from the effective date of such
registration as the Company or the underwriters, as the case may be, shall
specify. Each such recipient agrees that the Company may instruct its transfer
agent to place stop-transfer notations in its records to enforce this
Section 22. Each such recipient agrees to execute a form of agreement reflecting
the foregoing restrictions as requested by the underwriters managing such
offering.

25.    Application of Code Section 409A. To the maximum extent possible, it is
intended that the Plan and all awards made hereunder are, and shall be, exempt
from or comply with the requirements of Section 409A of the Code, the Treasury
Regulations and other guidance issued thereunder by the United States Department
of the Treasury (whether issued before or after the Effective Date), and all
state laws of similar effect (collectively, “Section 409A”), and that the Plan
and all award agreements made hereunder shall be interpreted and applied by the
Committee in a manner consistent with this intent in order to avoid the
consequences described in Section 409A(a)(1) of the Code. In the event that any
(i) provision of the Plan or an award agreement hereunder, (ii) award, payment,
or transaction hereunder, or (iii) other action or arrangement contemplated by
the provisions of the Plan is determined by the Committee to not be exempt from
or comply with the applicable requirements of Section 409A, the Committee shall
have the authority to take such actions and to make such changes to the Plan or
an award agreement as the Committee deems necessary to comply with such
requirements and/or preserve the intended tax treatment of the benefits provided
with respect to any affected award, without the consent of any grantee. No
payment that constitutes deferred compensation under Section 409A that would
otherwise be made under the Plan or an award agreement upon a termination of
Continuous Service will be made or provided unless and until such termination is
also a “separation from service,” as determined in accordance with Section 409A.
In no event whatsoever shall the Company be liable for any additional tax,
interest or penalties that may be imposed on a grantee by Section 409A or any
damages for failing to comply with Section 409A.

 

17



--------------------------------------------------------------------------------

Appendix A

Additional Provisions Applicable to

Restricted Stock and Restricted Stock Unit Awards

This Appendix A to the BENEFITFOCUS, INC. SECOND AMENDED AND RESTATED 2012 STOCK
PLAN (the “Stock Plan”) establishes authority and procedures for granting and
administering Stock Rights as defined in the Stock Plan that are Restricted
Stock or Restricted Stock Units, as defined below.

1.     Coordination with Stock Plan. Provisions of the Stock Plan and terms
defined in the Stock Plan (without regard to this Appendix) shall be applicable
in this Appendix, except to the extent that this Appendix specifically provides
otherwise.

2.    Effective Date. This Appendix A was initially adopted by the Board on
April 7, 2014 and by the stockholders of the Company on June 7, 2014. The Board
approved the Second Amended and Restated Stock Plan, including Appendix A, on
April 15, 2019 (the “Effective Date”) and it shall continue in effect for a term
of ten (10) years from the Effective Date, subject to the approval of the
stockholders of the Corporation.

3.    Definitions. “Restricted Stock” is a type of Stock Bonus consisting of
Common Stock that may be subject to vesting based on Continuous Service or the
achievement of performance goals. A “Restricted Stock Unit” or “RSU” is a type
of Stock Bonus that is a unit that is converted into one share of Common Stock
of the Company at the time of payment and may be subject to vesting based on
Continuous Service or the achievement of performance goals. Restricted Stock and
RSUs are referred to collectively herein as “Restricted Stock Interests”.
“Restricted Stock Interest Target” means the maximum number of Restricted Stock
Interests that may be earned by an individual under an award. “Restricted Stock
Interests Committee” shall initially be the Compensation Committee of the
Company’s Board of Directors, which Compensation Committee currently consists
entirely of outside directors within the meaning of Section 162(m) of the Code
(as in effect prior to the enactment of the Tax Cuts and Jobs Act). In any
event, the Restricted Stock Interests Committee shall consist of at least two
outside directors of the Company who are also members of the Compensation
Committee.

4.    Administration of the Restricted Stock Interests. Awards of Restricted
Stock Interests for individuals shall be granted and administered by the
Committee; except that awards granted pursuant to written binding contracts in
effect on November 2, 2017 and intended to qualify as “performance-based”
compensation within the meaning of Section 162(m) of the Code (as in effect
prior to the enactment of the Tax Cuts and Jobs Act) shall be granted and
administered by the Restricted Stock Interests Committee. The Restricted Stock
Interests Committee shall adopt such rules as it may deem appropriate in order
to carry out the purpose of the Plan and shall have authority and discretion to
determine the terms and conditions of the awards granted to eligible employees
(each a “Participant”).

 

18



--------------------------------------------------------------------------------

5.    Terms of Awards. No later than 90 days after the commencement of the
applicable Performance Period, the Restricted Stock Interests Committee shall
establish for each Participant to whom an award of Restricted Stock Interests is
granted (i) Performance Goals (“Performance Goals”) for such fiscal year or such
fiscal year and subsequent years (each, as set by the Restricted Stock Interests
Committee, a “Performance Period”) and (ii) the Restricted Stock Interest Target
that corresponds to the Performance Goals.

The Performance Goals upon which the payment or vesting of an award for a
Participant may be based shall be limited to the following business measures,
which may be applied with respect to the Company, any business unit, or, if
applicable, any Participant, and which may be measured on an absolute or
relative to a peer-group or other market measure basis:

 

  •  

corporate operating profit;

 

  •  

business unit operating profit;

 

  •  

revenue;

 

  •  

net revenue;

 

  •  

new business authorizations;

 

  •  

backlog;

 

  •  

customer cancellation rate;

 

  •  

total shareholder return;

 

  •  

stock price increase;

 

  •  

return on equity;

 

  •  

return on capital;

 

  •  

earnings per share;

 

  •  

gross profit;

 

  •  

adjusted gross profit (profit before depreciation and amortization expense, as
well as stock-based compensation expense);

 

  •  

EBIT (earnings before interest and taxes);

 

  •  

EBITDA (earnings before interest, taxes, depreciation and amortization);

 

  •  

adjusted EBITDA (earnings before net interest and other expense, taxes, and
depreciation and amortization expense, adjusted to eliminate stock-based
compensation expense and expense related to the impairment of goodwill);

 

  •  

ongoing earnings;

 

  •  

cash flow (including operating cash flow, free cash flow, discounted cash flow
return on investment, and cash flow in excess of costs of capital);

 

  •  

EVA (economic value added);

 

  •  

economic profit (net operating profit after tax, less a cost of capital charge);

 

  •  

SVA (shareholder value added);

 

  •  

net income (minimum);

 

  •  

net loss (maximum);

 

  •  

operating income;

 

  •  

pre-tax profit margin;

 

  •  

performance against business plan;

 

  •  

customer service;

 

  •  

corporate governance quotient or rating;

 

  •  

market share;

 

  •  

employee satisfaction;

 

19



--------------------------------------------------------------------------------

  •  

safety;

 

  •  

employee engagement;

 

  •  

supplier diversity;

 

  •  

workforce diversity;

 

  •  

operating margins;

 

  •  

credit rating;

 

  •  

dividend payments;

 

  •  

expenses;

 

  •  

retained earnings;

 

  •  

completion of acquisitions, divestitures and corporate restructurings;

 

  •  

construction projects;

 

  •  

new technology, service or product development;

 

  •  

environmental efforts; and

 

  •  

individual goals based on objective business criteria underlying the goals
listed above and which pertain to individual effort as to achievement of those
goals or to one or more business criteria in the areas of litigation, human
resources, information services, production, support services, facility
development, government relations, market share or management.

Alternatively, the Restricted Stock Interests Committee may grant Restricted
Stock Interests that are not conditioned upon the performance of a Performance
Goal to Participants.

6.    Limitation on Awards. The aggregate number of Restricted Stock Interests
granted in awards to any Participant for any Performance Period shall not exceed
1,000,000. The foregoing limitation shall be adjusted proportionately in
connection with any change in the Company’s capitalization pursuant to
Section 13 of the Plan.

7.    Determination of Award. The Restricted Stock Interests Committee shall,
promptly after the date on which the necessary financial or other information
for a particular Performance Period becomes available, certify in writing
whether any Performance Goal for a Participant has been achieved, and, if so,
the highest Performance Goal that has been achieved, all in the manner required
by Section 162(m) of the Code (to the extent applicable). If any Performance
Goal has been achieved, the awards, determined for each Participant with
reference to the Restricted Stock Interest Target that corresponds to the
highest Performance Goal achieved, for such Performance Period shall have been
earned except that the Restricted Stock Interests Committee may, in its sole
discretion, reduce the amount of any award to reflect the Restricted Stock
Interests Committee’s assessment of the Participant’s individual performance, or
for any other reason. Such awards of RSUs shall be payable with shares of Common
Stock of the Company by March 15 of the calendar year following the calendar
year in which the Performance Period ends. Such awards of Restricted Stock shall
become vested as of the end of the Performance Period. In the event a
Participant terminates Continuous Service with the Company for any reason,
including without limitation death or disability, prior to the payment of an RSU
award or the vesting of Restricted Stock, the Participant shall not be entitled
to payment or vesting of the award, unless otherwise determined by the
Restricted Stock Interests Committee in its sole discretion.

 

20



--------------------------------------------------------------------------------

8.    Additional Terms with Respect to Restricted Stock Interests. For the
avoidance of doubt, the minimum vesting period for any award of Restricted Stock
Interests granted under the Plan after the Effective Date will be at least
twelve (12) months from the applicable date of grant such that no portion of any
such award of Restricted Stock Interests will vest prior to the first
anniversary of the date of grant of such award. In addition, the recipient of an
award of Restricted Stock Interests under this Appendix shall not have the
rights of a stockholder with respect to the shares covered by such award until
the award vests and is settled and the shares with respect to such award are
delivered (as evidenced by the issuance of a stock certificate for such shares,
or in the Company’s sole discretion, in lieu of the issuance of a certificate,
the making of appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No dividend or dividend equivalent
will be paid on any unvested award of Restricted Stock Interests, but the Board
or Committee may provide in the instrument granting an award of Restricted Stock
Interests that dividends with respect to unvested portions of the award may be
accrued and paid to the grantee if and when the shares with respect to such
award are delivered. Except as permitted in the preceding sentence and as
expressly provided in Section 13 of the Plan with respect to changes in
capitalization and stock dividends, no adjustment shall be made for dividends or
similar rights for which the record date is before the date the shares with
respect to such award are delivered.

9.    Termination and Amendment. This Appendix shall continue in effect until
terminated by the Board or the Restricted Stock Interests Committee. The
Restricted Stock Interests Committee may at any time amend or otherwise modify
the Appendix in such respects as it deems advisable; provided, however, that as
to awards granted pursuant to written binding contracts in effect on November 2,
2017 and intended to qualify as “performance-based” compensation within the
meaning of Section 162(m) of the Code (as in effect prior to the enactment of
the Tax Cuts and Jobs Act) no such amendment or modification may be effective
without Board approval or Company stockholder approval if such approval is
necessary to comply with the requirements for qualified performance-based
compensation under Section 162(m) of the Code (as in effect prior to the
enactment of the Tax Cuts and Jobs Act).

 

21